Case 5:16-cv-00600-JGB-SP Document 393-2 Filed 03/01/21 Page 1 of 5 Page ID #:7052




                             EXHIBIT B
Federal Communications Com m ission, Decision, Ninety-Two Point Sev...           https://www.bloomberglaw.com/product/tech/document/X l 9LCQON?crit...
            Case 5:16-cv-00600-JGB-SP Document 393-2 Filed 03/01/21 Page 2 of 5 Page ID #:7053



                                                                                                                                          X
         TECH & TELECOM

         Admin Orders             *    Favorite




                          Federal Communications Commission, Decision, Ninety-Two Point Seven 8 / casting,
                          55 R.R.2d 607

                                                      Federal Communications Commission

                          Ninety-Two Point Seven B/casting

                          February 10, 1984


                                                                                              Show Head notes v


                          NINETY-TWO POINT SEVEN B/CASTING, INC. Mechanicsville, Virginia, HANOVER RADIO,
                          INC. Mechanicsville, Virginia



                                                        Released: February JO, 1984;
                                                    MEMORANDUJ\'l OPINION AND ORDER
                                              By th e Commission: (Chairman Fowler not participating.)

                          1. Before the Commission is an Application for Review filed on November 28, 1983, by
                          Ninety-Two Point Seven Broadcasting, Inc. (92.7) pursuant to Sec. 1.102(b)(3) of the
                          Commission's rules. See 47 CFR Sec. 1.102(b)(3) . 1 Ninety-Two Point Seven's Application
                          for Review seeks review of a letter dated November 10, 1983, issued by Daniel M.
                          Armstrong, Associate General Counsel, 2 which addressed the issue of whether the Virginia
                          court system has the authority to determine the validity of contracts between entities
                          subject to our licensing authority under Title Ill of the Communications Act. The General
                          Counsel's Office concluded that such authority exists. Hanover Radio, Inc. (Hanover) has
                          filed an opposition to the Application for Review. For the reasons set forth below, we
                          conclude that the General Counsel's interpretation of the law and our policy was correct
                          and should be affirmed.



                                                                   Background

                          2. Hanover and 92.7 are currently mutually exclusive applicants before this Commission. 3
                          They are both seeking to obtain an FM broadcasting license to serve Mechanicsville,
                          Virginia. On February 2, 1982, Hanover and 92.7 entered into a settlement agreement.
                          Pursuant to that agreement, Hanover was to reimburse 92.7 for its expenses in preparing
                          and prosecuting its application; in return, 92.7 was to request dismissal of its application.
                          After the executed settlement agreement was submitted to the presiding Administrative
                          Law Judge, Joseph Chachkin, but before he approved it, 4 92.7 sought to withdraw from the
                          settlement agreement contract and continue prosecuting its application. Judge Chachkin
                          granted 92.7 motion to withdraw because he, and apparently the Broadcast Bureau,
                          believed he was without the authority to enforce the settlement agreement. 5 The Judge
                          also refused to stay the proceeding while Hanover sought enforcement of its contract in
                          court. Hanover proceeded to seek enforcement of the settlement agreement in the
                          Virginia Circuit Court of the City of Richm ond. On September 14, 1982, the Circuit Court
                          concluded that the agreement between 92.7 and Hanover constituted an enforceable
                          contract and awarded Hanover specific performance. On Septem ber 17, 1982, 6 the Review
                          Board vacated the Judge's refusa l to stay the proceedings. 7 On October 11, 1983, the




1 of 5                                                                                                                             3/ 1/2021, 12:14 AM
Federal Communications Commission, Decision, Ninety-Two Point Sev...           https://www.bloomberglaw.com/product/tech/document/Xl9LCQ0N?crit...
            Case 5:16-cv-00600-JGB-SP Document 393-2 Filed 03/01/21 Page 3 of 5 Page ID #:7054
                         Virginia Supreme Court consented to hear 92.7's appeal on the sole issue of "whether the
                         Circuit Court lacked subject matter jurisdiction and is preempted from entering a decree
                         which effectively overrules a final decision of the Federal Communications Commission,
                         and directly impinges upon the Commission's exclusive licensing authority." Hanover has
                         filed a "Motion to Dismiss Appeal Improvidently Granted."

                         3. By letter dated October 26, 1983, 92.7 informed the General Counsel's Office of the
                         Virginia Supreme Court proceeding and indicating we m ight wish to intervene in that
                         proceeding in order to preserve our jurisdiction over the subject matter. By letter dated
                         November 3, 1983, Hanover also brought this proceeding to the General Counsel's
                         attention and requested that he either submit comments on Hanover's Motion or, in the
                         event the motion is denied, seek the Supreme Court's consent to file a brief amicus curiae
                         in the proceeding. On November 1o, 1983, the General Counsel's Office, responded with
                         the subject letter f rom Daniel M. Armstrong. 8 Although the General Counsel's Office
                         declined to become directly involved in the proceeding, it did briefly address the legal
                         question presented to the court. It concluded that the Circuit Court had the subject matter
                         jurisdiction to review the contract dispute and to fashion the appropriate remedy. By letter
                         dated December 2, 1983, the General Counsel affirmed Mr. Armstrong's interpretation of
                         the law. 9

                         Issues

                         4. In the Application for Review, 92.7 requests that the Commission reverse the
                         interpretation of law and the statement of Commission policy as contained in the letter
                         dated November 10, 1983 from the Office of the General Counsel to Hanover's attorney
                         and direct the General Counsel to file a brief amicus curiae in the pending court
                         proceeding. Ninety-Two Point Seven advances three arguments in support of its request.
                         First. 92.7 contends that Eugene F. Mullin, Counsel for Hanover, and the staff of the
                         General Counsel's Office engaged in ex parte contacts. Ninety-Two Point Seven bases its
                         contention upon the fact that the letter dated November 10, 1983 was solicited solely by
                         Hanover, 10 that the staff responded within seven days to Hanover's request for
                         intervention, and that the subject letter was hand-delivered to the Virginia Supreme Court
                         the day after its release, even though the Court was closed that day in observance of
                         Veteran's Day. Second, 92.7 asserts that Hanover has improperly represented to the
                         Virginia Supreme Court that the subject letter represented the opinion of the General
                         Counsel. Ninety-Two Point Seven notes that the letter was not signed by the General
                         counsel. 11 Third, 92.7 maintains that the General counsel's consideration of the
                         jurisdiction question was inadequate. Ninety-Two Point seven asserts that the General
                         Counsel's letter treated the issue in a cavalier manner and lacked in-depth analysis.
                         Contrary to the General Counsel's position, 92.7 contends that the question is not who has
                         the authority to determine the validity of contracts between entities subject to th
                         Commission's licensing authority, 12 but rather the issue is whether the courts can
                         encroach upon the Commission's Title Ill licensing authority by forcing two competing
                         applicants to settle even though the Commission has never approved their settlement.
                         Ninety-Two Point Seven considers the Commission's approva I of the settlement contract
                         tantamount to consummation of the contract. Further, 92.7 asserts that permitting the
                         courts to enforce unconsummated settlement agreements is contrary to the public
                         interest because one settling party will be involuntarily before the Commission.

                         5. In response, Hanover asserts that 92.7's ex parte argum ent is based upon speculation
                         and conj ecture. Hanover notes that because 92.7 was served with a copy of Hanover's
                         letter dated November 3, 1983, the letter was properly filed in accordance with the
                         Commission's ex pa rte ru les. 13 Furthermore, the status inquiries directed to the staff were
                         permissible under the Commission's ex parte ru les. See 47 CFR Sec. 1.1227(e). Second,
                         Hanover, asserts that it was not a misrepresentation to identify the subj ect letter as
                         originating from the Office of General counsel. Although the General counsel did not sign
                         the letter, Hanover notes that it was executed on behalf of the Associate General Counsel.
                         Finally, with regard to the merits of the legal question presented, Hanover maintains that,
                         procedurally, 92.7's application for review is a belated effort to reverse the Review Board's
                         1982 order which concluded that the problem of contract enforcement should be resolved
                         in the courts. Moreover, Hanover notes that 92.7 has not cited any authority to support its
                         interpretation of the law. With respect to the public interest, Hanover contends that it
                         would be ill-served for the Commission to ignore valid contracts and encourage the courts
                         to do likewise.




2 ofS                                                                                                                          3/ 1/2021, 12:14 AM
Federal Communications Commission, Decision, Ninety-Two Point Sev...            https://www.bloomberglaw.com/product/tech/document/X l 9LCQ0N?crit...
            Case 5:16-cv-00600-JGB-SP Document 393-2 Filed 03/01/21 Page 4 of 5 Page ID #:7055

                                                                   Discussion

                         6. We find that 92.7's arguments concerning potential violations of the Commission's ex
                         parte rules are unfounded and based upon mere speculation. Initially, we agree with the
                         conclusion of the Office of the General Counsel in its December 1983 letter that it is
                         doubtful that the ex parte rules even apply in this situation. Nevertheless, assuming the ex
                         parte rules do apply, there have been no violations. First, as long as Hanover served 92.7
                         with a copy of its letter requesting our intervention in the Virginia Supreme Court
                         proceeding, then under the definit ion of an "ex parte presentation," 47 CFR Sec. 1.1201(g),
                         there has been no prohibited ex parte presentation. See Commission rules Sec. 1.1227(e),
                         47 CFR Sec. 1.1227(e). Ninety-Two Point Seven's remaining assertions of ex parte contacts
                         are equally speculative and without merit. 14 Accordingly, we reject 92.7's ex parte
                         allegations.

                         7. Furthermore, with respect to 92.7's misrepresentation allegations, there was no
                         misrepresentation in Hanover informing the Virgin ia Supreme Court that the subject letter
                         represented the opinion of the Office of the General Counsel. In that letter, the General
                         Counsel affirmed Mr. Armstrong's interpretation of the law and relevant Commission
                         policy. Furthermore, In such Instances where there is no novel Issue of law or policy, the
                         Office of General Counsel may issue advisory opinions for the Commission.

                         8. Finally, 92.7 has failed to present us with any legal or policy arguments which would
                         warrant our reversing the General Counsel's conclusions in the November 1o, 1983, letter.
                         Ninety-Two Point Seven argues that the courts cannot enforce settlement agreeemnt
                         contracts prior to Commission approval because the contracts are not consummated until
                         that time, and further, such actions encroach upon the Commission's authority to
                         determine whether the settlement Is in the public Interest. We disagree. The question of
                         whether a valid and binding contract exists is one of state contract law. While Section
                         311 (c) of the Act, 47 USC Sec. 311(c) , requires that the contract not be effectuated until
                         the applicants have received Commission approval, the Act does not preclude applicants
                         from entering into valid contracts that are subj ect to our approval. The enforcement of
                         such contracts at any point after they become legally binding under state law does not
                         impede our ability to reach a public interest determination vis-a-vis the settlement
                         agreement. Even though the court could requi re the lftigants to submit the agreement to
                         the Commission, the court cannot require our approval of the agreement. Further,
                         pursuant to Section 309(a) of the Communications Act, 47 USC Sec. 309(a) , the
                         Commission must also determine whether a grant of the remaining application is in the
                         public Interest.

                         9. In sum, the Virginia state courts have the power to decide whether Hanover is entitled
                         to specific performance of its contract with 92.7. If the state courts answer this question in
                         the negative, the Commission proceedings can go forward and the applicants will be
                         considered comparatively. If specific performance is ordered, the Commission retains its
                         power to determine whether to grant 92.7's motion to dismiss its application and approve
                         the terms of the settlement agreement. Furthermore, even after dismissal of 92.7's
                         application, the Commission has the authority to decide whether a grant of Hanover's
                         application would be in the public interest. We believe that the above demarcation of
                         respective roles of the Virginia courts and this Commission in a situation involving both the
                         validity of a private contract under the state law and the Commission's licensing
                         responsibility reflects a proper accommodation between state and federal authority and is
                         consistent with the Supreme Court's decision in Radio Station WOW v. Johnson, 326 U.S.
                         120 (1945).

                         1O. Additionally, to the extent the settling applicant may wish to present evidence on the
                         question of whether the remaining application should be granted, we note that it has
                         already had an opportunity to ra ise and support relevant allegations in a petition to
                         enlarge issues. Assuming those issues were designated against the remaining applicant,
                         they can be resolved in hearing where the Mass Media Bureau can present relevant
                         evidence which bears on the public interest. Thus, the settling applicant's, here 92.7's,
                         presence is not essential.

                         11 . For these reasons and those set forth in the General Counsel's November 1O, 1983,
                         letter we concur with the General counsel's position that the courts have the jurisdiction
                         to interpret and enforce settlement agreement contracts.

                         12. Accordingly, it Is ordered that the Application for Review filed by Ninety-Two Point



3 ofS                                                                                                                             3/ 1/2021, 12:14 AM
Federal Communications Commission, Decision, Ninety-Two Point Sev...                https://www.bloomberglaw.com/product/tech/document/X l 9LCQ0N?crit...
            Case 5:16-cv-00600-JGB-SP Document 393-2 Filed 03/01/21 Page 5 of 5 Page ID #:7056
                         Seven Broadcasting, Inc. is denied.




                                                                       E nd Notes

                         1 . Ninety-Two Point Seven's reference to Sec. 1.102(b)(3) is incorrect. That rule concerns

                         the effective dates of actions taken pursuant to delegated authority and stays thereof. The
                         relevant provision is Sec. 1.115 of the Commission's rules. 47 CFR Sec. 1.115 .

                         2. Subsequently, 92.7 wrote another letter to the General Counsel, Bruce Fein, expressing
                         its displeasure with Mr. Armstrong's letter and questioning the circumstances surrounding
                         its release. The Genera I Counsel responded to 92. 7's second letter on December 2, 1983.
                         At that t ime, the General Counsel affirmed Mr. Armstrong's conclusions and found that
                         92.7's concerns regarding the circu mstances surrounding the release of the letter were
                         unfounded.

                         3
                             .   BC Dockets Nos. 80-664 and 80-665.

                         4 . The     Broadcast Bureau had supported approval of the agreement.

                         5 . See Ninety-Two Point Seven's Petition for Appeal in the Supreme Court of Appeals of
                         Virginia at Richmond, page 9.

                         6.      Hanover Radio, Inc., 91 FCC 2d 849 [ 52 RR 2d 403 J (1982).

                         7. TheReview Board, while considering and balacing the factors set forth in Virgin ia
                         Petroleum Jobbers Ass'n v. FPC, 259 F2d 921 , 925 (DC Cir. 1958), noted that"... the
                         Commission has previously indicated its view that it will defer to state contract law even
                         where the effect of the lex loci is to preclude the prosecution of a competing broadcast
                         application by a local entity. Paul Santiago Roman, 4 RR 2d 175 ., recon. denied, 38 FCC 2d
                         619, 4 RR 2d 7n (Rev. Bd. 1965)." 91 FCC 2d at 851.
                         8 . The
                               letter was actually signed by John E. Ingle, Deputy Associate General Counsel, on
                         behalf of Mr. Armstrong, Associate General Counsel.

                         9 . The General Counsel also concluded that. contrary to 92.7's contentions in its letter

                         dated November 10, 1983, his staff had not violated the ex pa rte ru les and had the
                         authority to provide Hanover with an interpretation of the law and the Commission's
                         policy.

                         10 .
                            We note that 92.7 was served w ith a copy of Hanover's request for the Commission's
                         intervention.

                         11
                            . Ninety-Two Point Seven also speculates that the Virginia Supreme Court may interpret
                         the letter as an official statement by the Commission on the Virginia litigation or as an
                         advisory opinion.

                         12 .
                            Ninety-Two Point Seven asserts that neither the courts nor the Commission can
                         enforce such contracts unless they have already been approved by the Commission.

                         13 .
                           On the other hand, 92.7's letter dated October 26, 1983, apparently was not served on
                         Hanover.

                         14 . For example, 92.7 argues that the staff's promptness is an indicia of an ex parte

                         contact. That assert ion is on its face without merit.




4 ofS                                                                                                                                 3/ 1/2021, 12:14 AM
